Title: Memorandum respecting the Militia, 1–2 May 1756
From: Washington, George
To: 



Winchester[1–2 May 1756]

On Thursday the 29th of May [April] 1756 divers expresses being first sent to the County Lieutenants of Fairfax Prince William and Culpeper Mr Dalton at the head of 31 Volunteer’s and 54 Militia from Fairfax came to Town. the same day I receivd an express from Captn Broadwater at the Gap of the Short Hills informing me that himself and the Captns Ramsay[,] Minor and Hamilton with abt 100 Men were at that place—that he had receivd my dispatches to hurry on the Militia and desird to know wht number should be sent—I here upon advised with Captn Dalton who told me that ten Men

from each of those Companys was the complement intended by the Comg Officer in Fairfax I therefore orderd that number to be im[mediatel]y detach’d. Sun[da]y M[ay] 1st they ⟨illegible⟩ under Captn James Hamilton. as did Captn Russel with 23 Volunteers from Williams’s gap.
This day I rec. another express from Captn Broadwater setting forth that he had just receivd one from Colo. Carlyle ordering him to remain at tht place till he heard from me: and that he was scarce of provisns and coud not buy—I also abt the same time I recd an express from Colo. Carlyle desireing me to order up such a part of the said Militia as I thought necessary upon which I sent to Captn Broadwater for a detac. of 25 more and ordered the ⟨oths.⟩ to be dismiss’d.
